         Case 2:15-cr-20034-JWL Document 88 Filed 05/21/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                              Case No. 15-20034-01-JWL
                                                                         18-2683-JWL

Matthew Williams,

                     Defendant.

                                  MEMORANDUM AND ORDER

       In August 2015, a jury convicted defendant Matthew Williams of bank fraud in violation

of 18 U.S.C. § 1344(1) and aggravated identity theft in violation of 18 U.S.C. § 1028A. He was

sentenced to a total term of 27 months imprisonment and a two-year term of supervised release.

On appeal, the Circuit affirmed the convictions.       This matter is now before the court on

defendant’s pro se motion to vacate under 28 U.S.C. § 2255 (doc. 77). As will be explained, the

motion is denied.

       Before turning to the merits of Mr. Williams’ motion, the court addresses one procedural

issue. In its initial response to Mr. Williams’ motion, the government argued that the court lacked

jurisdiction to resolve the motion because Mr. Williams was no longer in custody at the time he

filed it. See Carafas v. LaVallee, 391 U.S. 234, 238, (1968) (“The federal habeas corpus statute

requires that the applicant must be ‘in custody’ when the application for habeas corpus is filed.”).

The government sought additional time to respond to the merits of Mr. Williams’ motion if the

court rejected its jurisdictional argument. The court determined that it did have jurisdiction over

the motion because Mr. Williams was on supervised release when he filed it, see LaLiberte v.
         Case 2:15-cr-20034-JWL Document 88 Filed 05/21/20 Page 2 of 7




United States Probation, 650 Fed. Appx. 625, 625 n.1 (10th Cir. May 26, 2016) (citing United

States v. Cervini, 379 F.3d 987, 989 n.1 (10th Cir. 2004) (defendant who was on supervised release

remained “in custody” and eligible to file § 2255 petition)), and directed the government to file a

response to the merits of the motion by Friday, March 20, 2020. The government failed to file a

response to the motion by that date. The court then entered an order requiring the government to

show good cause in writing to the court, on or before Wednesday, April 15, 2020, why it failed to

respond to defendant’s petition in a timely fashion and requiring the government to file any

response to the merits of Mr. Williams’ motion by that date.

       The government filed a timely response to the court’s order in which it asserts that counsel

did not properly calendar the response deadline and missed the deadline due to oversight. The

court doubts whether the government has established good cause for its failure to file a timely

response to Mr. Williams’ motion. See Putnam v. Morris, 833 F.2d 903, 905 (10th Cir. 1987)

(simple inadvertence or mistake of counsel usually does not suffice to establish good cause).

Nonetheless, because the government’s delay was not significant, Mr. Williams is not entitled to

relief based on that delay—he is entitled to relief only if there is evidence to establish his claims.

See Stines v. Martin, 849 F.2d 1323, 1324 (10th Cir. 1988) (default judgment may be appropriate

in habeas case only where the delay itself rises to the level of a due process violation). As

explained below, because Mr. Williams’ motion and the files and records of the case conclusively

show that he is entitled to no relief, the court denies the motion, denies the request for an

evidentiary hearing and denies a certificate of appealability. See 28 U.S.C. § 2255(b).1


1
  In any event, the court, in denying Mr. Williams’ motion, has not relied on any grounds set forth
in the government’s response to that motion, so the fact that the court has permitted the late filing
                                                  2
         Case 2:15-cr-20034-JWL Document 88 Filed 05/21/20 Page 3 of 7




       The court turns, then, to the merits of Mr. Williams’ motion. In his first claim for relief,

Mr. Williams asserts that the prosecutor “emphasized negative profiling” in closing argument and

that those “statements should not have been made.” To the extent Mr. Williams means to assert

a claim for prosecutorial misconduct, it is procedurally barred because he did not raise it on appeal.

See United States v. Creighton, 786 Fed. Appx. 743, 751-52 (10th Cir. 2019) (prosecutorial

misconduct claims presented in § 2255 motion were procedurally barred when they could have

been raised in direct appeal but were not); see also United States v. Allen, 16 F.3d 377, 378-79

(10th Cir. 1994) (if government does not raise procedural bar, district court can raise it on its own

if doing so furthers the interests of judicial efficiency, conservation of scarce judicial resources,

and orderly and prompt administration of justice). Mr. Williams has failed to demonstrate why

the procedural bar should not apply—either because there was good cause for failing to raise this

issue, and that the failure to consider the issue will result in actual prejudice, or because the bar

will work a fundamental miscarriage of justice. See United States v. Cervini, 379 F.3d 987, 991

(10th Cir. 2004).

       To the extent Mr. Williams’ motion can be construed to assert that his counsel was

ineffective for failing to raise the issue on appeal, counsel’s failure to raise that claim was not

objectively unreasonable because the claim clearly lacks merit in any event. See Smith v. Robbins,

528 U.S. 259, 285 (2000) (to show ineffective assistance of appellate counsel, a petitioner must

show that his counsel was objectively unreasonable in failing to find arguable issues to appeal—


of the response has not prejudiced Mr. Williams in any way. The court also notes that Mr.
Williams has not filed a reply to the response and the time for doing so has passed. But again,
any reply to the response would be irrelevant in light of the fact that the court did not utilize the
government’s response in resolving the motion.
                                                  3
         Case 2:15-cr-20034-JWL Document 88 Filed 05/21/20 Page 4 of 7




that is, that counsel unreasonably failed to discover nonfrivolous issues and to file a merits brief

raising them”). The court has reviewed the government’s closing argument and perceives nothing

objectionable therein. Thus, even if the court construed Mr. Williams’ first claim for relief as

asserting a claim that his trial counsel was ineffective for failing to object to some portion of the

government’s closing argument at trial, the court would reject that claim.

       In his second claim for relief, Mr. Williams contends that the jury instructions in this case

erroneously permitted the jury to convict him of bank fraud based on an “attempt” to defraud even

though the indictment in the case did not charge him with attempt to defraud. Because Mr.

Williams could have but did not raise this argument on direct appeal, it is procedurally barred.

See United States v. McIntosh, 676 Fed. Appx. 793-94 (10th Cir. 2017) (arguments concerning

jury instructions presented in § 2255 motion were procedurally barred when they were not raised

on appeal); see also Allen, 16 F.3d at 378-79 (if government does not raise procedural bar, district

court can raise it on its own it if doing so furthers the interests of judicial efficiency, conservation

of scarce judicial resources, and orderly and prompt administration of justice). Mr. Williams, as

before, has failed to demonstrate why the procedural bar should not apply—either because there

was good cause for failing to raise this issue, and that the failure to consider the issue will result

in actual prejudice, or because the bar will work a fundamental miscarriage of justice. See Cervini,

379 F.3d at 991.

       To the extent Mr. Williams means to suggest that his counsel was ineffective for failing to

raise the issue on appeal, counsel’s failure to raise that claim was not objectively unreasonable

because the claim clearly lacks merit. See Smith, 528 U.S. at 285 (to show ineffective assistance

of appellate counsel, a petitioner must show that his counsel was objectively unreasonable in

                                                   4
          Case 2:15-cr-20034-JWL Document 88 Filed 05/21/20 Page 5 of 7




failing to find arguable issues to appeal—that is, that counsel unreasonably failed to discover

nonfrivolous issues and to file a merits brief raising them”). As the Circuit noted generally in the

direct appeal of this case, the “broad” bank fraud statute considers even “attempts to execute” as

bank fraud. See Williams, 865 F.3d at 1309 (citing 18 U.S.C. § 1344). For these same reasons,

even if the court construed Mr. Williams’ second claim for relief as asserting a claim that his trial

counsel was ineffective for failing to object to this jury instruction at trial, the court would reject

that claim.

       In his third and final claim for relief, Mr. Williams contends that the government did not

satisfy its evidentiary burden with respect to materiality and failed to prove beyond a reasonable

doubt that his misrepresentations were material or imposed a risk of loss on the bank. In

connection with Mr. Williams’ direct appeal, the Tenth Circuit examined this argument at length

and held that, from the evidence at trial, a rational jury could find that Mr. Williams’

misrepresentations were material beyond a reasonable doubt and could find a potential risk of loss

beyond a reasonable doubt. See United States v. Williams, 865 F.3d 1302 (10th Cir. 2017). Under

the law of the case doctrine, the court cannot consider arguments presented in a § 2255 motion

that were raised and adjudicated on direct appeal. United States v. Trent, 884 F.3d 985, 994-95

(10th Cir. 2018). While there are narrow exceptions to that doctrine, none are present here. See

id. (exceptions include when the evidence in a subsequent trial is substantially different; when

controlling authority has subsequently made a contrary decision of the law applicable to such

issues; or when the decision was clearly erroneous and would work a manifest injustice). Thus,

the law of the case precludes this court from addressing the substantive merits of Mr. Williams’

third claim for relief.

                                                  5
          Case 2:15-cr-20034-JWL Document 88 Filed 05/21/20 Page 6 of 7




       Finally, the court considers whether to issue a certificate of appealability. “A certificate of

appealability may issue ... only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard, the petitioner must

demonstrate that “reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” See Saiz v. Ortiz, 393 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting

Tennard v. Dretke, 542 U.S. 274, 282 (2004)). In addition, when the court’s ruling is based on

procedural grounds, a petitioner must demonstrate that “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because Mr. Williams cannot satisfy this standard,

the court declines to issue a certificate of appealability.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

vacate under 28 U.S.C. § 2255 (doc. 77) is denied.



       IT IS FURTHER ORDERED BY THE COURT THAT a certificate of appealability is

denied.



       IT IS SO ORDERED.



       Dated this 21st day of May, 2020, at Kansas City, Kansas.



                                                   6
Case 2:15-cr-20034-JWL Document 88 Filed 05/21/20 Page 7 of 7




                                 s/ John W. Lungstrum
                                 John W. Lungstrum
                                 United States District Judge




                                7
